



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Alligood, 2014 ONCA 104

DATE: 20140205

DOCKET: C57492

Weiler, Sharpe and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Alligood

Appellant

Vincenzo Rondinelli for the appellant

Greg Skerkowski, for the respondent

Heard: February 4, 2014

On appeal from the sentence imposed on November 8, 2013
    by Justice
Peter H. Wilkie
of the Ontario Court of
    Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

While leave to appeal sentence is granted the appeal as to sentence is
    dismissed.

[2]

The sentencing judge did not err in taking into account that the
    appellant would not have been eligible for trial because of his criminal record
    when considering enhanced credit. The sentencing judge took into consideration
    the delay by the Crown and by defence and did award some significant enhanced
    credit. We would not interfere with his exercise of discretion.


